DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of layers of rigid inner body material and the plurality of layers of outer body material of claims 11 and 15-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 14 are objected to because of the following informalities:
On line 9 of claim 11, there is no antecedent basis for “the outermost”.
On line 6 of claim 14, there is no antecedent basis for “the outermost”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 13, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, “or a composite thereof” renders the claim indefinite because it is unclear what “thereof” modifies.  It is not clear if “thereof” modifies any or all of the plastic, ceramic, and metal.  The examiner suggests deleting the phrase completely.
Claims 13 and 20 include similar limitations and are rejected for the same reasons.
In regard to claims 11 and 15-16, these claims are unclear in that a plurality of layers of inner body material and a plurality of layers of outer body material are referenced by the same reference numerals (110, 120 and 210, 220 in the specification/drawings) that are used for the single layers of material of the inner and outer bodies.  It is unclear how the applicant is interpreting the term “layer” for these reasons.  For the purposes of this action, any depiction of a body can be interpreted as being made of N-number of layers.
In regard to claim 15, “each interposed between adjacent rigid layers” renders the claim indefinite because it is unclear what “each” refers to (the elastic or rigid layers)?  Furthermore, there is no antecedent basis for “adjacent rigid layers”.
Claim 16 is rejected for being dependent upon claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen et al. (US 2006/0015086; hereafter Rasmussen).
In regard to claim 1, Rasmussen discloses a medical connector (22) for minimizing discomfort to a patient (intended use limitation), the medical connector comprising: a substantially rigid inner body (76); and a flexible outer body (78) having a patient interfacing surface (the outer surface of 78; a portion of which interacts with the patient) and coupled to at least a portion of the substantially rigid inner body (see par. [0042]), wherein: the patient interfacing surface comprises a cushion material (78 is a soft overmold formed from soft materials; see par. [0042]; the soft materials are considered cushion materials); and the cushion material is interposed between the substantially rigid inner body and skin of the patient when the medical connector is attached to the patient (see Fig. 6, par. [0042], the wings 82, 84 are configured to be placed against the skin; clearly the patient interfacing surface is capable of also being placed on the skin thereby separating the skin and the rigid inner body).
In regard to claim 2, Rasmussen discloses wherein the flexible outer body (78) comprises at least one of silicone, soft plastic, rubber or elastomers (see par. [0042]). 
In regard to claim 3, Rasmussen discloses wherein the flexible outer body (78) comprises a detachable sleeve (78 forms part of the connector 22 that detachably connects to 26, see par. [0038]; the flexible outer body can be considered a detachable sleeve).
In regard to claim 4, Rasmussen discloses, wherein the flexible outer body (78) comprises at least one of a coating, a co-molded body (see par. [0042]; 78 is injection molded over hard core 76 and wings are overmolded on 78), or an attached layer (78 can be considered an attached layer and has attached layers 82, 84; see par. [0042]). 
In regard to claim 5, Rasmussen discloses wherein the flexible outer body (78) covers an entire outer surface of the substantially rigid inner body (76) (see Figure 6; the inner body can be interpreted as the portion of 76 covered by 78).
In regard to claim 7, Rasmussen discloses wherein the substantially rigid inner (76) body comprises at least one of plastic (see par. 0042), ceramic, metal (see par. [0035]), or a composite thereof.
In regard to claim 8, Rasmussen discloses a method of assembling a connector (22), the method comprising the steps of selecting a rigid inner body material (76; see par. [0042]) and a flexible outer body material (78; see par. [0042]); and overlaying the flexible outer body material along an outer surface of the rigid inner body material (see Figure 6 and par. [0042]).
In regard to claim 9, Rasmussen discloses wherein: the step of overlaying the flexible outer body material (78) along an outer surface of the rigid inner body material (76) comprises co-molding the flexible outer body material with the rigid inner body material to form a tubular rigid inner body overlaid at least in part with a flexible outer body (see par. [0042]).
In regard to claim 10, Rasmussen discloses wherein the step of overlaying the flexible outer body material (78) along an outer surface of the rigid inner body material (76) comprises forming the rigid inner body material into a tubular rigid inner body and sleeving the flexible outer body material over at least a portion of the outer surface of the tubular rigid inner body (see par. [0042]; injection molding 78 over 76 is considered sleeving since 78 forms an outer sleeve).
In regard to claim 11, Rasmussen discloses wherein: the step of selecting a rigid inner body material (76) and a flexible outer body material (78) comprises selecting a plurality of layers of the rigid inner body material and a plurality of layers of the flexible outer body material (see 112 rejection above; the layers of 76 and 78 can be interpreted as having a plurality of layers); the step of overlaying the flexible outer body material along an outer surface of the rigid inner body material comprises forming a multi-compound tubular body having alternating layers of the rigid inner body material and the flexible outer body material; and the outermost layer of the flexible outer body material comprises a patient interfacing surface with cushion material to absorb pressure (see Figure 6; 78 is formed as the outermost layer).
In regard to claim 12, Rasmussen discloses wherein the flexible outer body (78) material comprises at least one of silicone, soft plastic, rubber, or elastomers (see par. [0042]).
In regard to claim 13, Rasmussen discloses wherein the rigid inner body material (76) comprises at least one of plastic (see par. [0042]), ceramic, metal (see par. [0035]), or a composite thereof.
In regard to claim 14, Rasmussen discloses a medical connector (22) for directing fluid into or withdrawing fluid from a patient (functional limitation), the medical connector comprising: a multi-compound tubular body formed of alternating layers, including: at least one substantially rigid layer (76) having an outer surface; and at least one elastic layer (78) overlaying at least a portion of the outer surface, wherein the outermost elastic layer of the alternating layers comprises a patient interfacing surface (the outer surface of 78; a portion of which interacts with the patient) with cushion material to absorb pressure applied to a patient’s body where the medical connector is attached to the patient (see Fig. 6, par. [0042], the wings 82, 84 are configured to be placed against the skin; clearly the patient interfacing surface is capable of also being placed on the skin thereby separating the skin and the rigid inner body).
In regard to claim 15, Rasmussen discloses wherein the at least one substantially rigid layer (76) comprises a plurality of rigid layers, the at least one elastic layer (78) comprises a plurality of elastic layers, each interposed between adjacent rigid layers (see 112 rejection above; the layers of 76 and 78 can be interpreted as having a plurality of layers).
In regard to claim 16, Rasmussen discloses, wherein the outermost elastic layer of the alternating layers covers an entirety of the outer surface of the adjacent rigid layer (see Figure 6; 78 is formed as the outermost layer; the inner body can be interpreted as the portion of 76 covered by 78).
In regard to claim 17, Rasmussen discloses, wherein the at least one elastic layer comprises a detachable sleeve (78 forms part of the connector 22 that detachably connects to 26, see par. [0038]; the flexible outer body can be considered a detachable sleeve).
In regard to claim 18, Rasmussen discloses, wherein the at least one elastic layer is co-molded with the at least one substantially rigid layer (see par. [0042]; 78 is injection molded over pin and wings are over molded on 78).
In regard to claim 19, Rasmussen discloses, wherein the at least one elastic layer comprises at least one of silicone, soft plastic, rubber, or elastomers (see par. [0042]).
In regard to claim 20, Rasmussen discloses, wherein the at least one substantially rigid layer comprises at least one of plastic (see par. [0042]), ceramic, metal (see par. [0035]), or a composite thereof. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Frey at al. (US 2009/0069792; hereafter Frey).
In regard to claim 6, Rasmussen fails to expressly discloses wherein the flexible outer body has a color different than that of the substantially rigid inner body. 
In a similar art, Frey discloses that the “product can be provided with a pleasant aesthetical appearance due to the possibility to play with the molding materials colors” (see par. [0071]).  The examiner maintains that a color choice is a design choice and imparts no novelty to the claimed structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen with two different colors for the flexible and rigid bodies in order to achieve a desired aesthetic.  The color choice is clearly a design consideration and the technical skill to use different colors is well-known as demonstrated by Frey.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783